Citation Nr: 0217850	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1941 to 
July 1942, which includes prisoner-of-war (POW) status from 
April 1942 to July 1942.  

He also had recognized guerilla service from May 1945 to 
December 1945.  He died on October [redacted], 1993, and the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  

In February 2000, the RO denied entitlement to service 
connection for the cause of the veteran's death.  

Additional evidence was received, and the RO considered the 
additional evidence but affirmed the determination 
previously entered in March 2000.  The appellant filed a 
notice of disagreement with the March 2000 rating decision.

In September 2000, the appellant and the appellant's 
daughter appeared at the Manila RO and testified at a 
personal hearing before a Hearing Officer.  A transcript of 
the hearing has been associated with the claims file.

In April 2001, the Board remanded this matter to allow for 
additional development of the claim.  The case has been 
returned to the Board for further appellate review.



FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claim.

2. The competent and probative evidence of record does not 
show that a disability related to active service or a 
disability manifested within an applicable presumptive 
period was the principal or a contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1941 to 
July 1942, which includes POW status from April 1942 to July 
1942.  He also had recognized guerilla service from May 1945 
to December 1945. 

A July 1958 report of service information on ARCEN Form 632 
indicates that the entrance examination, if conducted, was 
lost or destroyed as a result of the war.  Discharge 
examination and examination upon return to military control 
were deemed "not available," and no treatment records were 
found.

A copy of the separation examination, however, is of record.  
The report from this examination reflects normal systems, 
including cardiovascular, abdominal, and lungs.  Chest X-
rays were negative.

In March 1946, the veteran executed a Form 23, Affidavit for 
Philippine Army Personnel.  Documenting the chronological 
record of wounds and illness incurred from December 1941 to 
date of return of military control, he reported one illness, 
a shrapnel would to the right thigh.  

The record contains a copy of an August 1958 award of the 
Purple Heart for "wounds received in action" in April 1942.  
During his lifetime service connection was granted for a 
shrapnel wound on the right thigh for which a noncompensable 
evaluation was assigned.

In a September 1970 letter, the veteran's then treating 
physician, Dr. GGM (initials), reported he had a 17-year 
history of epigastric pain.  Dr. GGM also reported he was 
discharged from service in 1942 with malaria, beriberi, and 
dysentery.

In the September 1970 letter, Dr. GGM initially wrote that a 
private physician had treated the veteran after discharge.  
He then revised the statement to read that he had treated 
the veteran.

The September 1970 letter also reports the veteran had a 
suspected lung ailment in 1945, which was confirmed at that 
time by a Dr. S's chest X-ray showing tuberculosis.

In a September 1970 VA Form 21-526, Veteran's Application 
for Compensation or Pension, the veteran indicated he was 
first treated by Dr. S for tuberculosis in October 1957.

VA conducted an examination in March 1971.  Chest X-rays at 
that time were within normal limits.  An upper 
gastrointestinal series demonstrated an unremarkable abdomen 
with no abnormalities.  Moist rales, however, were heard 
over both lung fields.  Residuals of beriberi, dysentery, 
and peptic ulcer were noted as "not found."

In August 1971, Dr. GGM submitted another letter in which he 
reported the veteran was suffering from frequent asthmatic 
attacks.  

In an October 1971 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated he was not afforded an 
examination at discharge.  He added that during his 
internment at Camp O'Donnell, he was stricken by malaria, 
dysentery, beriberi, and a lung ailment.  Epigastric pain 
allegedly began during his involvement with the guerrilla 
movement in 1945.  He indicated that his epigastric pain was 
diagnosed in 1953 as peptic ulcer disease.  He noted that 
his lung ailment progressed to tuberculosis in 1957.

In a final decision issued in February 1972, the Board 
denied entitlement to service connection for a wound of the 
left leg, malaria, beriberi, dysentery, pulmonary 
tuberculosis (PTB), gallbladder disease, and peptic ulcer 
disease.  

Treatment records from the Veterans Memorial Hospital show 
the veteran was treated from 1970 to 1974 for epigastric 
pain/peptic ulcer disease, hemorrhoids, colon trichuriasis, 
chronic cholecystitis, and urinary tract infections.

Memorial Hospital chest X-ray findings from July 1970 were 
within normal limits.  Lung examination at that time 
revealed harsh breath sounds but no rales.  The veteran 
reported a past medical history as positive for beriberi and 
peptic ulcer disease in 1953 and asthma since 1957.

In a March 1980 letter, the veteran related that he was a 
POW in Capas Tarlac, which had caused poor hearing and 
vision, constipation, loss of voice, and gallbladder 
infections.

St. Luke's Medical Center certified that it had treated the 
veteran in December 1992 for a chronic obstructive pulmonary 
disease (COPD) exacerbation and lower respiratory tract 
infection.  St. Luke's also certified that it had treated 
him from February 1993 to March 1993 for COPD and lower 
respiratory tract infection, community acquired.

Documentation on file shows that Concepcion District 
Hospital treated the veteran in June 1993 and from September 
1993 to October 1993 for bronchial asthma in acute 
exacerbation.

The Municipal Civil Registrar for the Province of Tarlac 
certified that the veteran died on October [redacted], 1993, with the 
cause of death listed as "COPD Bronchial Asthma".  

The RO received a letter from Tarlac Provincial Hospital 
certifying that it had treated the veteran in June 1994 for 
anemia, secondary to gastrointestinal bleeding.

In July 1999, the RO received a claim of entitlement to 
service connection for the cause of the veteran's death.  
The appellant stated that the veteran suffered from 
localized edema; beriberi with swollen legs, feet, and ankle 
joints; malaria; chronic cough; chest pain; dysentery; and 
"many other former POW related diseases."  
She argued that his death on October [redacted], 1993 from COPD and 
bronchial asthma should be service-connected because these 
diseases were incurred during POW internment.

The appellant's daughter testified in September 2000 that 
the veteran "got sick of malaria while in service which 
affected his pulmonary condition and caused several 
complications."  She added that the cause of death claim 
warranted a favorable decision due to the veteran's POW 
internment.

Pursuant to the Board's April 2001 remand instructions, the 
RO obtained a VA medical opinion.  The examining 
pulmonologist opined in the undated report that the 
diagnosis of bronchial asthma was "not well founded."  
Notwithstanding, the examiner concluded that the presence of 
COPD was likely, but that any asthma/COPD was not associated 
with any disability during service, including during POW 
internment.


Criteria

General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  


Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may 
be presumed to have been incurred during such service, or 
one which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312. 

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2002).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002). 

The service-connected disability will be considered a 
contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2002).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

There are primary causes of death, which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  Even in 
such cases, there may be a reasonable basis for holding that 
a service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c).


Analysis
Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001); 38 C.F.R. § 3.159.

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

In April 2001, the Board remanded the matter for additional 
development of the claim, to include consideration of the 
requirements of the VCAA.  The following month, in May 2001, 
the RO sent a letter notifying the appellant of the 
enactment of the VCAA and informing her of what was 
necessary to substantiate a claim of entitlement to service 
connection for the cause of the veteran's death.  

The May 2001 letter explained VA's duty to notify; VA's duty 
to assist in obtaining evidence; what the evidence must show 
to establish entitlement; what information or evidence would 
be needed from her; when and where to send the information; 
and how to contact VA for further assistance in developing 
the claim.

In February 2002, the RO sent a letter to the appellant to 
inform her as to what VA had done to develop the claim.  The 
letter also set forth what evidence was still needed, what 
she should do, and how she should do it.  Again in May 2002, 
the RO informed the appellant of what was necessary to 
support the claim.

Given the RO's documented efforts, it is clear in this case 
that VA has satisfied its duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that section 
5103(a), as amended by VCAA, and § 3.159(b), as recently 
amended, require VA to inform claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so).


The various RO documents also served to notify the appellant 
of her procedural and appellate rights.  During the appeal 
process, she has exercised several of these rights.  For 
instance, she has been afforded the opportunity to present 
information and arguments in favor of her claim, and she has 
in fact done so, to include attendance at a personal hearing 
in September 2000 and the submission of evidence and 
arguments through July 2002.

The claims file shows that the RO has made reasonable 
efforts to obtain all identified relevant evidence.  The 
available service medical records are in the claims file, 
and although there are some outstanding post-service medical 
records, VA has attempted to obtain or request these records 
on multiple occasions.  VA's efforts resulted in certified 
statements of treatment from these facilities.
   
The Board observes that development of the claims file for 
medical records began in the 1970s, during the veteran's 
unsuccessful attempt to obtain entitlement to service 
connection for multiple disabilities.  

At the September 2000 hearing, the appellant's daughter 
testified that some of the physicians who treated the 
veteran cannot be located and/or are now deceased.  VA need 
not further develop the case for these records.  Cf. Counts 
v. Brown, 6 Vet. App.  473, 476 (1994) (where veteran stated 
during personal hearing that he had attempted to obtain 
records but had ascertained that they did not exist, held, 
no violation in the duty to assist).   

Pursuant to the Board's April 2001 remand, VA provided a 
medical opinion from a pulmonologist, which addressed the 
cause of the veteran's death.  The opinion report shows that 
the reviewing examiner thoroughly considered all pertinent 
evidence of record prior to making her opinion regarding the 
questions posed by the Board.  As the record now contains 
the results of a well-reasoned VA medical opinion, further 
medical review is unnecessary.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
has already remanded the matter for RO consideration of the 
VCAA.  The VCAA development letter sent in May 2001, as well 
as its subsequent actions, demonstrated the RO's development 
of the claim pursuant to the new duty to assist criteria.  
In its July 2002 supplemental statement of the case, the RO 
cited and applied the VCAA in confirming the decision to 
deny the cause of death claim.   

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Service Connection for the Cause of the Veteran's Death

During his lifetime, the veteran was denied entitlement to 
service connection for a variety of disorders.  The Board 
notes, however, that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability 
claims brought by the veteran before his death.  See Lathan, 
supra; 38 C.F.R. § 20.1106 (2002).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

At the outset, the Board observes that the evidentiary 
record is replete with inconsistent statements, which raise 
some question as to the accuracy and credibility of the 
evidence of record.  For instance, the appellant indicated 
the veteran died on October [redacted], 1993, an entire week later 
than that documented by the Registrar, and Tarlac Provincial 
Hospital certified that it treated the veteran in June 1994, 
approximately eight months after the veteran's death.  The 
veteran himself denied undergoing a discharge examination 
from service, but the record contains a discharge 
examination report.

Affording the appellant every benefit of the doubt where 
possible, the findings and opinions reflected by the 
competent medical evidence do not establish the cause of the 
veteran's death was related to service, irrespective of the 
credibility or authenticity of the proffered evidence of 
record.

The competent evidence establishes the veteran died on 
October [redacted], 1993, principally due to COPD and asthma.  The 
Registrar's letter certifying the veteran's death indicated 
the cause of death was "COPD bronchial asthma," and a 
treating facility has certified that it treated him for 
these disabilities in the months leading up to his death.

The competent and probative evidence does not show, however, 
that COPD and asthma, or any other respiratory disorder, are 
related to service.  

The VA pulmonologist who reviewed the claims file opined 
that asthma and COPD were not associated with service.  She 
noted that there were no respiratory complaints or findings 
on discharge from service.  She also noted that both service 
and post-service medical evidence never documented findings 
compatible with asthma.  The Board accords significant 
probative value to the VA reviewing physician because she 
provided a well reasoned rationale for her opinion, which is 
also consistent with the evidentiary record as a whole, 
discussed below.

The competent evidence shows a normal respiratory system and 
functioning at separation from service.  The veteran did not 
mention respiratory impairment when he completed his March 
1946 affidavit.  The record contains no treatment records 
dated prior to 1970, and records from the 1970s do not 
document pathology consistent with COPD, asthma, or other 
chronic respiratory disorder.  In fact, chest X-rays were 
normal in 1970, approximately 25 years after service.  Rales 
were documented on VA examination in 1971, but even then the 
chest X-ray was normal; he was being treated at that time 
for complaints and symptoms unrelated to respiratory 
disorders.  

Two medical facilities certified that they had treated the 
veteran for asthma and COPD, but the treatment commenced no 
earlier than December 1992, less than a year before he died, 
further suggesting an onset of respiratory dysfunction many 
years after service discharge.  St. Luke's went so far as to 
indicate that the 1993 respiratory disorder was community 
acquired.

In 1970, treating physician Dr. GGM reported the veteran's 
medical history as including a "lung ailment" in 1945 
confirmed by X-ray as tuberculosis.  One year later, Dr. GGM 
reported that the veteran had a history of asthmatic 
attacks.

The Board gives no weight to the opinion of Dr. GGM.  He 
stated in 1970 that he had treated the veteran since service 
discharge in 1945, but there are no records to confirm this 
or, more importantly, to support the claim.  While a 
treating physician's certification of treatment is not 
ordinarily doubted in the absence of treatment records, 
other evidence of record casts considerable doubt on the 
credibility of Dr. GGM's statements, or, at the very least, 
Dr. GGM's recollection of treatment history.  For example, 
there are no records of asthma pathology or treatment either 
before or after Dr. GGM's assessment of asthma.  Also, in 
the same month Dr. GGM reported tuberculosis was diagnosed 
in 1945 by Dr. S, the veteran reported he did not see Dr. S 
until October 1957.

Reducing the probative value of Dr. GGM's statements even 
further, he appears to have relied on the veteran's 
unenhanced report of medical history.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  There is no competent evidence the 
veteran experienced beriberi, malaria, or dysentery in 
service.  The discharge examination is silent in this 
regard, and VA examination in March 1971 found no residuals 
of such.  Dr. GGM reported the veteran was discharged with 
beriberi, dysentery, and malaria, a history that has only 
been reported by the veteran and not ever shown by competent 
medical evidence.

The Board therefore finds that there is no competent and 
probative evidence that COPD, asthma, or any other chronic 
respiratory disorder which may have caused the veteran's 
death, had its onset in service.  As noted earlier, the only 
disability for which service connection had been established 
during the veteran's lifetime was a shrapnel wound scar on 
the right thigh rated as noncompensable.  There is no 
medical evidence of record linking such disability to the 
cause of the veteran's death.

Although there is the possibility that some of the veteran's 
other documented disabilities played some role in his death, 
there is no competent evidence that they materially 
contributed to his death.  In this case, there is no typical 
Certificate of Death per se with medical annotation from a 
certifying physician, which would have likely listed any 
underlying conditions that contributed to death.  Concepcion 
District Hospital certified the veteran was treated for COPD 
and asthma the same month he died and noted no other 
disabilities in its certification of treatment.    

Additionally, as also stated in the Board's 1972 decision, 
there is no competent evidence linking the other 
disabilities, such as peptic ulcer disease, beriberi, etc., 
to service, to include consideration of the veteran's POW 
status and all relevant presumptive periods under 38 C.F.R. 
§§ 3.307 and 3.309.  Discharge examination was unremarkable, 
and medical evidence thereafter is dated many years after 
separation from service, well beyond the relevant 
presumptive periods.

The Board notes that the appellant's medical opinion, as 
well as those of her daughter, as to the cause of death and 
as to the etiology of the veteran's disorders cannot be 
considered competent evidence, as they are questions 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Similarly, the Board cannot supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Health professionals, however, are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen v. Brown, 10 Vet. App. 128 (1997). 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

